Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Based on applicant’s claims amendment filed on July 29, 2022, the rejections of claims 1-24 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention and 35 USC  101 as being directed to non-statutory subject matter have been withdrawn. However, the applicant’s current amendment to the claims did not fully overcome all issued previously raised and further more newer issues are arising due to current amendment.  Therefore, the following claims objections and rejections are placed.

Claim Objections
Claims 1-24 are objected to because of the following informalities: In the presented claim format and structure, there is lack of clarity in identifying one limitation from the other in terms of claim format, layout and structure. Using appropriate colon (:), Semicolon (;), comma (,) and indentation where needed are strongly advised to give proper format and clear style for the claimed limitations.  Appropriate corrections are required.
In claim 9; “dividing the common secret is into separate parts” should be “dividing the common secret into separate parts.
In Claims 15, 16 and 18, “plurality of session keys is used” should be “plurality of session keys are used”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 

Claims 1, 2, 4, 5, 6, 7, 15 are directed to method claims. However, some of the limitations in claims 1, 2, 4, 5, 6, 7, 15 lack a positively recited active steps or actions that carries out or perform the intended method and therefore claims 1, 2, 4, 5, 6, 7, 15 are rendered indefinite by preventing clear and well-defined appraisal of the claim’s boundary and scope.
For example, in claim 1 the following limitation is recited: 
A method for validating a digital request comprising:
entities of a plurality of cooperating entities each implementing a security processor loaded with a same application necessary for validating said request, wherein the application for each corresponding security processor issues a digital integrity certificate on request for verifying integrity of said application,
The claim calls for a method clam, however, the limitation lacks a positively or directly recited active step or action in a clear manner. 

Claims 1-4, 7, 12-13, 15-18, 21 and 24 recite the following limitations with insufficient antecedent basis for each of the limitations in the claims.
Claim 1 recites the limitation: “each implementing”, “same application”, “the application”, “said application”, “other entities”, “each implements”, “said request is validated”
Claim 2 recites the limitation: “wherein the method is performed”
Claim 3 recites the limitation: “each security processor”, “the request of one or more cooperating entities”, “each corresponding security processor”, “all or part of contents”, “the corresponding security processor's memories”, “each of said electronic signatures”, “the integrity of corresponding signed content”, “the corresponding signed content authenticity”
Claim 4 recites the limitation: “each corresponding security processor”
Claim 7 recites the limitation: “all of said respective proprietary confidential data”
Claim 8 recites the limitation: “the memory of the security processors”, the memory of the associated security processors
Claim 11 recites the limitation: “the memory of the associated security processors”
Claim 12 recites the limitation: “that each other entity”
Claim 13 recites the limitation: “that each other entity”, “the other entities”
Claim 14 recites the limitation: “the creation of a common secret”
Claim 15 recites the limitation: “the other entities”, “the other entities”, “said other entities”
Claim 16 recites the limitation: “other entities of entities”, “each of said other entities”, “said other entities of the college”
Claim 18 recites the limitation: “other cooperating entities”, “the other cooperating entities”, said other cooperating entities”

Regarding claims 15 the phrase "as a result" render the claims indefinite because it is unclear which outcomes or limitations referenced by the linking or transition phrases are part of the claimed invention or the claims include elements not actually disclosed (those encompassed by linking or transition phrases) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 1, 11, 12, 13, 15, 16, 17, 18, 20, 21 phrases “any”, “other”, “same” render the claims indefinite because it is unclear which limitations referenced by the pronoun phrases are part of the claimed invention or the claims include elements not actually disclosed (those encompassed by pronoun phrases) thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claims 22, 24 the phrase "means”, “a means”, “means of” renders the claims indefinite because it is unclear how limitations referenced after the phrases are used thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 

Regarding claims 2, 23 the phrase "wherein the method is performed", “applying the method to processing” renders the claims indefinite because it is unclear which limitations referenced by the phrases are part of the claimed invention as an element or requirements or outcomes thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with tangled grammatical and idiomatic errors.

With overwhelming ambiguous limitation terms, phrases, and antecedent basis issues, and inconsistencies, claims 1-24 are rendered indefinite by preventing clear and well-defined appraisal of the claim’s boundaries and scopes. The examiner cannot possibly apply prior art because deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. Therefore, the examiner cannot make prior art consideration for claims 1-24.

Prior art rejection is not provided in this Office Action Correspondence for the reason described above. However, the following prior arts are relevant to the application. 
RIX: US.Pub. 20190372759  [0026]: A method for a first entity and a second entity to establish a shared secret, wherein the first entity and the second entity each have a respective asymmetric key pair that comprises a public key and a corresponding private key, [0040]: Performing the shared secret establishment comprises performing one of: (a) a cryptographic key exchange protocol; (b) a Diffie-Hellman shared secret establishment protocol; (c) an elliptic-curve Diffie-Hellman shared secret establishment protocol.
Reese US 20180007037 [0033] Shared secret generator is constructed or associated pair of values, that are unique to an established trust relationship between OTP presenter and a relying party. This value or associated pair of values is referred to as a shared secret, and in one type of embodiment is based on the public and private keys of OTP presenter as the authenticating party. [0039]: Generate or obtain a pair of asymmetric cryptographic keys produced using such procedures as RSA or elliptic curve cryptosystem techniques. [0079] Hash of the digital certificate's public key is used as a “handle” to the certificate stored in the verifier's database. During operation the OTP sequence and the public key hash value (in lieu of the entire certificate) are sent to the relying party. Using the provided hash as a key/index the relying party obtains the certificate to access the public key associated with the authenticating party for subsequent verification purposes.
Corella US 20160269393 [0064] The application front-end uses the key pair as one authentication factor as it authenticates the user to the application back-end, in conjunction with one or more additional authentication factors supplied by the user where the asymmetric cryptosystem is a digital signature cryptosystem such as DSA or ECDSA, the application front-end proves knowledge of the private key by computing a signature with the private key and sending it to the application back-end. [0109] The application front-end derives a first Diffie-Hellman shared secret from the private key and the back-end Diffie-Hellman public key. T

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Security Processor:	[0106] A security processor PS comprises a persistent memory, a volatile memory, a computer capable of performing cryptographic functions and, in particular, of authenticating all or part of the contents of its memories by providing a digital integrity certificate AN on request. The application AP is loaded into a memory of such a security processor PS and expresses the set of executed rules with confidential data DC and parameters. In this case, the application AP includes at least one common secret SC creation process. [0111] In one possible embodiment, a security processor PS is a smart card, for example.
Common Secret: 	[0112] In possible embodiments, a means capable of and intended to create a common secret SC, is based on an exclusive OR function (often called XOR); a digital certification algorithm is an ECDSA algorithm (EUiptic Curve Digital Signature Algorithm); an encryption and decryption algorithm is an AES algorithm (Advanced Encryption Standard); a common secret splitting/reconstruction algorithm SC is an SSS algorithm (Shamir's Secret Sharing); a session key exchange algorithm is an SCDH algorithm (Elliptic Curve Diffie-Hellman), the means of communication between the security processors PS and the entities EC, ED are telematic links.
College of Entities: 	[0115] “College of entities” means several entities (at least two) having the common characteristic of contributing to the same given process, such as, in particular, an integrity verification method or a method for creating a common secret.
Cooperating Entities:		[0003] Security governance must be understood as representative of the processes used to verify the compliance of the digital request from a requesting entity, with the body of rules jointly defined by cooperating entities implementing security processors responsible for an application. The expression “cooperating entity” should therefore be understood as being a person or a computer robot capable of using an application on a security processor. The term “requesting entity” should be understood as meaning the entity making the digital request. The expression “digital request” should be understood as meaning a message sent to electronic and computer means cooperating to provide a service and including a system for the implementation of this method for validating a digital request. Such a service may be, in particular but not exclusively, encryption or a decryption of data, an electronic vote, a banking or electronic payment transaction.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494